        Case 1:19-cr-10459-RWZ Document 234 Filed 12/18/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

Criminal No.
19-10459-RWZ



                             UNITED STATES OF AMERICA


                                             v.


                           MARLON RIVERA, a/k/a “King Pluto”

                    MEMORANDUM AND ORDER OF DETENTION

                                   December 18, 2019

Hennessy, M.J.

       Defendant Marlon Rivera is charged by Indictment with one count of Conspiracy

to Conduct Enterprise Affairs Through a Pattern of Racketeering Activity, in violation of

18 U.S.C. § 1962(d). This court conducted an initial appearance on December 13,

2019, the date on which Defendant was released from the custody of the

Commonwealth of Massachusetts. At the initial appearance, this court appointed

counsel to represent Defendant, and the United States moved for detention pursuant to

the Bail Reform Act. The matter was continued to December 18, 2019 for arraignment

and a detention hearing.

       On December 18, 2019, Defendant appeared with appointed counsel and

pleaded not guilty to the indictment. Thereafter, Defendant, through counsel, assented

to a voluntary order of detention without prejudice to his right to later seek release on

conditions.



                                             1
        Case 1:19-cr-10459-RWZ Document 234 Filed 12/18/19 Page 2 of 2



      Accordingly, it is ORDERED that Defendant be DETAINED pending trial, and it is

further ORDERED --

      (1)    That Defendant be committed to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal;

      (2)    That Defendant be afforded a reasonable opportunity for private

consultation with counsel; and

      (3)    On order of a court of the United States or on request by an attorney for

the government, the person in charge of the corrections facility in which Defendant is

detained and confined deliver Defendant to an authorized Deputy United States Marshal

for the purpose of any appearance in connection with a court proceeding.

      This order is without prejudice to Defendant filing a motion at any time seeking a

hearing to consider the issue of pre-trial release, regardless whether there have been

changed circumstances.


                                                  / s / David H. Hennessy
                                                David H. Hennessy
                                                United States Magistrate Judge




                                            2
